Gilbert, J.
The court did not err in sustaining the general demurrer and in dismissing the suit. The petition alleges that on the trial in the superior court damages in the sum of $300 were awarded against the defendant for delay, and that on review in the Court of Appeals a motion was made for an additional 10 per cent, damages for delay, which motion was granted and judgment was rendered accordingly. Properly construed, this judgment rendered by the Court of Appeals does not mean ten per cent, on the $300 damages previously rendered by the superior court, but means additional damages on the original or main judgment against the defendant. The petition does not allege facts showing that the judgment entered up for $282.21 is more than ten per cent, on the original judgment, or that it is void for any reason assigned. It follows that there was no basis upon which the court could set aside the judgment, or enjoin its enforcement.

Judgment affirmed.


All the Justices concur, except Russell, O. J., disqualified.

J. H. Felher, for plaintiff.
H. G. Gox and Omn Roberts, for defendant.